Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s reply filed 3/30/21. Amended Claims 1-10, 14-15 are pending.   	Regarding the 112 rejections, these have been overcome by the claim amendments positively reciting the 3/2 valve embodiment.
Regarding the prior art rejections, these have been overcome by the claim amendments to include the language regarding the 3/2 valve similar to prior presented Claim 5.

Response to Arguments
 	Regarding the prior drawing objections, applicant argues “It is respectfully submitted that the Figures are block diagrams, in particular first and second positions of a 3/2 valve in claim 5.” (p. 5). Applicant’s arguments have been fully considered but are not persuasive. According to applicant’s original specification, Fig. 1 is directed to an embodiment with a switching valve device 10 that is a 3/2 valve (ex. [026]) while Fig. 2 is directed to an embodiment with a switching valve device 10’ that is a 2/2 valve (ex. [030]). The two figures, as understood from the original specification, are not depicting different positions of the same valve, as argued by applicant, but are depicting different valves entirely. Applicant further argues “It is respectfully submitted that a 3/2 valve is known to those of ordinary skill in the art, indeed the Office Action acknowledges there is a known symbol for such a valve rendering further illustration of such unnecessary to understand the claimed invention. Withdrawal of the objection is respectfully requested.” (p. 5). Applicant’s arguments have been fully considered but are not 

    PNG
    media_image1.png
    103
    285
    media_image1.png
    Greyscale

This is neither a schematic symbol for a 3/2 valve nor is this labeled as a 3/2 valve. The box labeled “Switching Valve Device” is not synonymous with this claimed subject matter. Therefore the claimed subject matter is not shown. The drawing objections are maintained. These drawing objections can be overcome by either using a 3/2 valve schematic symbol for box 10 or labeling box 10 as the claimed subject matter (something like “3/2 valve - Switching Valve Device”).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim 1 (“wherein the compressed air is supplied for preparing the vehicle for use in the preparation and activation phase via a 3/2 way valve switching valve device to an auxiliary air container that is allocated to the pneumatic adjustment drive when the switching valve device is in a first switching position, and wherein, otherwise the switching valve device supplies the compressed air that is generated by the compressor to the main air container when the switching valve device is in a second switching position”) and Claim 5 (“a switching valve device that supplies the compressed air to an auxiliary air container that is allocated to the pneumatic adjustment drive for the preparation and activation phase, wherein, otherwise the switching valve device supplies the compressed air that is generated by the compressor to the main air container, wherein the switching  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-10, 14-15 are allowed.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745 

/THOMAS E LAZO/Primary Examiner, Art Unit 3745